Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/06/20 has been entered.

Response to Amendment
3.	As per Applicant’s instruction as filed on 07/06/20, claims 1-2, 4, 6-9, 11, and 13-20 have been amended, claims 3, 5, 10, and 12 have been canceled, and claims 21-24 have been newly added.

Response to Remarks
4.	Applicant’s remarks with respect to currently pending amended claims as filed on 07/06/20 have been carefully considered/reviewed.

Statements of Reasons for Allowance
5. 	The following is an Examiner's statements of reasons for allowance.	
Claims 1-2, 4, 6-9, 11, and 13-24 are allowed. 
Independent claims 1, 9, 13, and corresponding dependent claims 2, 4, 6-8, 11, and 14-24 (by virtue of dependencies) are allowed as having incorporated the allowable subject matter (currently amended features).
The prior art of record fails to anticipate or make obvious the novel features (the allowable subject matter) as specified in independent claims 1, 9, 13.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion 
6.	The prior art made of record is considered pertinent to Applicant's disclosure.
A.	Tan (2001/0001016 A1), Method for computational graceful degradation in an audiovisual compression system.
B.	Liu et al (2013/0243100 A1), System/method for adaptive frame re-compression in video processing system.
C.	Thirsk (2002/0090140 A1), Apparatus/method for providing clinically adaptive compression of image data.
D.	Cornog et al (2012/0249746 A1), Method for detecting, visualizing, and correcting the perceived depth of a multicamera image sequence. 

7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

8.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAWN S AN/Primary Examiner, Art Unit 2483